Citation Nr: 0013774	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal disorder, to include ulcers and 
gastroesophageal reflux disease, as secondary to medication 
received for a service-connected back disability; or as due 
to exposure to Agent Orange.

2.  Entitlement to service connection for a disability 
manifested by fatigue with weakness and loss of strength in 
the lower extremities, to include as due to exposure to Agent 
Orange.

3.  Entitlement to service connection for a disability 
manifested by loss of sensation, to include as due to 
exposure to Agent Orange.

4.  Entitlement to an increased rating for residuals of a 
compression fracture of the thoracic spine at T-8, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).

The veteran testified at a Travel Board hearing held at the 
RO in August 1997.  At that time he submitted additional 
evidence and waived RO consideration of such evidence.  38 
C.F.R. § 20.1304(c) (1999).  A transcript of that hearing is 
of record.  At that time the veteran withdrew the issues of 
entitlement to service connection for hypertension, a kidney 
disorder, a skin disorder, headaches, and a psychiatric 
disorder manifested by violent behavior from appellate 
consideration.  38 C.F.R. §§ 20.202, 20.204(b)(c) (1999).  
This decision, accordingly, will be limited to the issues 
noted on the preceding page.

During the August 1997 hearing, the veteran raised a claim 
for a permanent and total disability rating for pension 
purposes.  That issue was referred to the RO for appropriate 
action in a March 1998 Board remand.  A July 1999 letter from 
the RO to the veteran informed him that, if he wished to file 
a claim for entitlement to non-service connected pension he 
should complete and return the enclosed VA Form 21-527.  
There is no evidence in the file at this time that the 
veteran either returned that completed form or in any way 
notified the RO he wished to pursue that claim.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February 1967 to February 1968.

2.  There is no medical evidence of any currently diagnosed 
ulcer disease, or of a disability manifested by fatigue or 
weakness in the lower extremities, or loss of sensation or 
tingling in the veteran's feet, legs, hands, or fingers.

3.  There is no medical evidence of a nexus between any 
currently diagnosed upper gastrointestinal disease, including 
gastroesophageal reflux disease, and an inservice injury or 
disease or any other incident of service, nor between any 
currently diagnosed upper gastrointestinal disease and 
medication taken for a service-connected back disability.

4.  Neither ulcers, gastroesophageal reflux disease, fatigue 
or weakness in the lower extremities, are among the 
presumptive diseases recognized by law as being entitled to 
service connection secondary to exposure to Agent Orange; the 
record refects complaints of loss of sensation or tingling in 
the veteran's feet, legs, hands, or fingers, but peripheral 
neuropathy has not been diagnosed, to include subacute 
peripheral neuropathy within one year of his claimed exposure 
to Agent Orange.

5.  No medical evidence or opinion has been submitted 
causally or etiologically relating any upper gastrointestinal 
disease with Agent Orange exposure.
6.  The veteran's residuals of a compression fracture of the 
thoracic spine at T-8 are currently manifested by 
degenerative changes with no more than slight limitation  of 
motion of the thoracic spine with some pain on motion, and a 
healed compression fracture of the T-8 with a demonstrable 
deformity.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for an upper gastrointestinal disorder, to include ulcers and 
gastroesophageal reflux disease, as secondary to medication 
received for a service-connected back disability, and to 
include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 1991 
and Supp. 1999); 38 C.F.R. §§3.303, 3.307(a)(6), 3.309(e) 
(1999).

2.  The veteran's claim of entitlement to service connection 
for a disability manifested by fatigue with weakness and loss 
of strength in the lower extremities, or loss of sensation, 
as secondary to a service-connected back disability, and to 
include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1116(a)(2), 5107 (West 1991 
and Supp. 1999); 38 C.F.R. §§3.303, 3.307(a)(6), 3.309(e) 
(1999).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a compression fracture of the thoracic spine at 
T-8, other than a deformity of T-8, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5291 (1999).

4.  The criteria for a separate 10 percent rating for 
demonstrable deformity of T-8, due to an old compression 
fracture, have been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes the veteran's claims were remanded 
in March 1998 to obtain current treatment records and for VA 
orthopedic, neurological, and gastrointestinal examinations.  
That development having been successfully completed, the 
veteran's appeal has been returned to the Board for 
adjudication.

I.  Service connection claims

A.  Presumptive service connection claims, as due to exposure 
to Agent Orange

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991 & 
Supp. 1999) and 38 C.F.R. § 3.307 (a)(6) (1999), certain 
diseases are presumed to have been incurred in service when 
those diseases become manifest to a degree of disability of 
10 percent or more, where the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, and was exposed to an herbicide 
agent.  Service in the Republic of Vietnam includes service 
in the waters offshore, or service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. § 3.313(a).  Further, 
these sections provide that a veteran with service in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent if that veteran has a disease that is listed 
in those sections, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, as his DD 214 indicates he served 
in Vietnam from February 1967 through February 1968.  
However, for the presumption of exposure to herbicides in 
Vietnam to attach, there must be a showing that the veteran 
has been diagnosed with a disease referenced in either 
38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. 164, 168-69 (1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
Significantly, however, an upper gastrointestinal disorder, 
to include ulcers and gastroesophageal reflux disease, and a 
disability manifested by fatigue with weakness, and loss of 
strength in the lower extremities, are not among those 
disorders which may be presumed to have resulted from such 
exposure.  The veteran contends, in part, that he has a 
disability manifested by loss of sensation due to exposure to 
agent Orange.  The Board notes that the list below includes 
acute and subacute peripheral neuropathy.  The diseases 
associated with exposure to certain herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma [see 38 C.F.R. § 3.313(b)], acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The diseases listed shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for hepatobiliary cancers, nasal/nasopharyngeal 
cancer, bone cancer, female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, leukemia, abnormal 
sperm parameters and infertility, cognitive and 
neuropsychiatric disorders, motor/coordination dysfunction, 
chronic peripheral nervous system disorders, metabolic and 
digestive disorders, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, gastrointestinal tumors, 
bladder cancer, brain tumors, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 61 Fed. 
Reg., No. 154, 41442-41449 (1996).  By a notice published on 
November 2, 1999, after consideration of new scientific 
studies published since the publication of the above notice, 
and updates of scientific studies previously reviewed, the 
Secretary confirmed that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, is not warranted for those diseases.  
See 64 Fed. Reg., No. 211, 59232-59243 (1999).

As an upper gastrointestinal disorder, to include ulcers and 
gastroesophageal reflux disease, and a disability manifested 
by fatigue with weakness and loss of strength in the lower 
extremities, are either specifically excluded from the 
diseases approved for service connection under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), or are not diseases 
approved for service connection under the statute and 
regulation, the veteran's claim for presumptive service 
connection for these conditions, secondary to exposure to 
Agent Orange, must be denied as not well grounded.  The claim 
for service connection for a disability manifested by loss of 
sensation is also not well grounded as there is no medical 
evidence of acute and subacute peripheral neuropathy within 
the applicable presumptive period.  Without the benefit of 
presumptive service connection, the veteran is obligated to 
submit an otherwise well-grounded claim.  See Darby v. Brown, 
10 Vet. App. 243, 246 (1997).

B.  Direct service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, including arthritis or 
peptic ulcers, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  See McCartt, 12 Vet. App. at 168.

1.  Service connection for an upper gastrointestinal 
disorder, to include ulcers and gastroesophageal reflux 
disease (GERD), to include as secondary to medication 
received for a service-connected back disability

The veteran contends, in part, that his upper 
gastrointestinal problems were either incurred during his 
active duty service or were caused by taking non-steroidal 
anti-inflammatory drugs (NSAID's) for his service-connected 
back disability.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well 
grounded claim for secondary service connection.  A claim for 
secondary service connection must, as must all claims, be 
well grounded under 38 U.S.C.A. § 5107(a).  See Dinsay v. 
Brown, 9 Vet. App. 79, 86 (1996); see also Locher v. Brown, 9 
Vet. App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 
521, 522 (1996) (requiring medical evidence showing a 
relationship between a service-connected disability and the 
condition claimed to be secondarily service connected).  In 
this regard, the appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded;" that 
is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The veteran's service medical records contain one July 1969 
report of complaints of an upset stomach.  No diagnosis was 
rendered, and there is no further evidence of record of any 
complaints as to the veteran's stomach or intestines.  His 
January 1970 discharge physical examination report indicates 
that, upon clinical evaluation, his abdomen and viscera were 
found to be normal.  His January 1970 report of medical 
history indicates he checked the "no" box for frequent 
indigestion, stomach, liver, or intestinal problems, 
rupture/hernia, recent gain or loss of weight, and did not 
report a history of any stomach or intestinal problems.

The veteran's March 1970 application for VA compensation did 
not indicate he requested service connection for any upper 
gastrointestinal disorder, to include ulcers or GERD.

No medical evidence of any complaints of, treatment for, or 
diagnosis of any upper gastrointestinal disorder, to include 
ulcers, within one year of the veteran's February 1970 
discharge, is of record.  Thus, no medical evidence has been 
submitted showing that any disease subject to presumptive 
service connection, including peptic ulcers, was manifested 
to a compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

A July 1971 VA examination report indicates that the 
veteran's abdominal contents had been found to be normal, and 
that no hernia had been found.

The first medical evidence of record of any gastrointestinal 
problems is in December 1986, some sixteen years after the 
veteran's discharge.  The diagnosis in this VA report was 
esophageal reflux.  There is no etiology opinion contained in 
this report.

A September 1992 private treatment report, which contains a 
diagnosis of gastroenteritis, indicates the veteran reported 
vomiting, diarrhea, abdominal pain, a feverish feeling, and a 
headache, after eating chicken salad at 3:00 AM.  The plan 
was to drink clear fluids and eat broth with crackers.

On his December 1994 notice of disagreement the veteran 
reported being treated in 1986, 1988, 1990, and 1992 for 
vomiting, diarrhea, headaches, abdominal pain, and nausea.  
He did not, however, report that any health care professional 
had related any of these problems to either his active duty 
service, to medication taken for his back disability, or to 
exposure to Agent Orange.

A March 1994 VA treatment report contains a diagnosis of 
ventral hernia.  A November 1994 VA treatment report contains 
a diagnosis of umbilical hernia.

An April 1995 VA upper gastrointestinal (GI) series indicated 
that the duodenal bulb was unremarkable, and that no evidence 
of ulceration had been seen.  The impression was small hiatal 
hernia with GERD.

A May 1995 VA esophagogastroduodenoscopy report contains 
findings of distal erosive esophagitis, a hiatal hernia, 
erosive antral gastritis, and duodenal erosion.  The 
impression was non-steroidal anti-inflammatory drug (NSAID) 
gastroduodenapathy, GERD, and gastric retention.

A February 1996 VA esophagogastroduodenoscopy report, 
however, contains an impression of mild gastritis, otherwise 
grossly normal, and rule out microscopic esophagitis.  There 
was no opinion contained in this report, however, which 
related any disorder with the veteran's active duty service, 
or to NSAID's.

An April 1996 VA treatment report indicates the veteran 
reported being "basically asymptomatic," but occasionally 
getting epigastric discomfort when eating spicy foods or if 
he overate.  There was no opinion contained in this report 
which related any disorder with the veteran's active duty 
service, or to NSAID's.

A June 1996 VA esophagogastroduodenoscopy report contains a 
postoperative diagnosis of GERD by history, grossly normal 
esophagus, hiatus hernia, and duodenal erosions.  That report 
notes the veteran was being considered for antireflux 
surgery.  That report also indicated the veteran "does not 
take [NSAID's]."  That report also indicated the veteran was 
"quite asymptomatic, has no dysphagia, heartburn, nightly 
choking or any such symptoms."  The report indicates the 
procedure revealed "mild diffuse gastritis without erosions 
or ulcers."  "Multiple superficial nonbleeding erosions" 
were found in the duodenal bulb.  A pathology report 
indicated mild fundal gastritis and gastroesophageal (GE) 
junction intestinal metaplasia and chronic inflammation.  
There was no opinion contained in this report, however, which 
related any disorder with the veteran's active duty service, 
or to NSAID's.

An August 1996 VA treatment report contains an assessment of 
short segment Barretts, with no GERD symptoms on testing.  A 
note on that report indicates the veteran was referred for 
surgery.  There was no opinion contained in this report, 
however, which related any disorder with the veteran's active 
duty service, or to NSAID's.

A December 1996 VA treatment report contains impressions of 
GERD and gastric ulcers (was on NSAID's at the time).

A March 1997 VA treatment report indicates that, as to 
esophageal reflux, the veteran was "[a]symptomatic unless he 
tries to go without his meds."  Another March 1997 report 
indicates that the veteran "has gained and, not 
surprisingly, his GERD [symptoms] persist."  The impression 
was GERD, obesity, and dyspnea, probably related to both of 
above.  A note to that report indicates the veteran promised 
to lose weight prior to an August 1997 clinic appointment.
During the veteran's August 1997 Travel Board hearing he 
testified that he believed that he had ulcers, caused by 
Motrin, which he was directed to take for his service-
connected back disability; that due to this, he switched from 
Ibuprofen and Motrin to Tylenol; that a VA physician told him 
his ulcers were caused by these non-steroidal anti-
inflammatory drugs (NSAID's); that he has had stomach 
problems "for a long time"; that he had been taking Motrin 
since 1967; that his first stomach problems were in 1972-
1973; and that ulcers were diagnosed in 1993.

An October 1997 VA treatment report indicates the veteran 
underwent an upper GI series with findings of a normal GE 
junction and mild inflammation of the small bowel.

An April 1998 VA treatment report indicates the veteran 
reported no reflux symptoms as long as he took his prescribed 
medications.  The report contained a finding of a ventral 
hernia, and an impression of reflux and obesity.

During a May 1998 VA GI examination, the veteran reported 
being a full time student, being five feet three inches tall, 
weighing 182 pounds, having a panendoscopy every six months, 
being well maintained on medication and diet, trying to 
exercise daily, being asymptomatic, and being scheduled for 
another panendoscopy in June 1998.  The examiner indicated 
the veteran was overweight.  Upon physical examination the 
veteran was positive for bowel sounds in all four quadrants, 
was nontender to palpation, had no rebound tenderness or 
guarding, and had no masses or organomegaly.  The assessment 
was gastroesophageal reflux disease, asymptomatic today.  A 
September 1998 addendum to that report indicates the examiner 
reviewed the claims file, and indicated that gastroesophageal 
reflux is the backflow of stomach contents upward into the 
esophagus, and that acid refluxes when the lower esophagus 
sphincter is not functioning properly.

A February 1999 VA treatment report contains an impression of 
mild gastritis, hiatal hernia, and grossly no Barretts.  That 
report also indicates no inflammation, ulcer, or stricture 
was found.

A May 1999 VA treatment report indicates the veteran reported 
being asymptomatic while on his prescribed medications.

A July 1999 VA sigmoidoscopy report contains an impression of 
a polyp in the veteran's lower intestine, and internal 
hemorrhoids.

A July 1999 addendum to the May 1998 VA GI examination 
report, which again indicated the claims file had been 
reviewed, contained a statement by the examiner that "[i]t 
is my professional opinion that it is not likely the 
medication used to treat [the veteran's] service [-] 
connected back injury caused or aggravated his upper 
gastrointestinal disorder."  The examiner indicated that any 
of the following predisposing factors may lead to reflux: (1) 
pyloric surgery; (2) nasogastric intubation; (3) any agent 
that decreased lower esophageal sphincter pressure, such as 
food, alcohol, cigarettes, anticholinergics (atropine, 
belladonna, propantheline), other drugs (morphine, diazepan, 
calcium channel blockers, and meperidine); (4) hiatal hernia 
(emphasis in original); (5) any condition or position that 
increased intra-abdominal pressure, such as coughing or 
sneezing.

An August 1999 addendum to this report, which indicates the 
addendum was for a review of the veteran's claims file, 
indicates that a "[r]eview of the record reveals that 
nonsteroidal antiinflammatory drugs, particularly Motrin were 
prescribed on frequent occasions.  [The veteran's] symptoms 
of reflux disease do not appear to be well described other 
than with statements such as symptomatic reflux "GERD," 
severe GERD and there have been findings of erosive 
esophagitis endoscopically with early metaplasia on biopsy.  
He has been considered for fundal plication.  Nonsteroidal 
antiinflammatory drugs do not cause gastroesophageal reflux.  
They may aggravate symptoms, however, they should return to 
baseline on discontinuing the medication.  I do not feel that 
any permanent condition is present that is attributable to 
the use of nonsteroidal antiinflammatory drug therapy."

In summary, the evidence reveals no diagnosis of any upper GI 
disorder during the veteran's active duty service, or within 
one year of his discharge, no current active ulcer disease, 
GERD that is well controlled by prescribed medication unless 
the veteran fails to comply with his anti-reflux regimen or 
gains weight, and no medical opinion either relating any 
upper GI disorder with his active duty service or indicating 
that any upper GI disorder is proximately due to or the 
result of the veteran's service-connected disability, or any 
medication taken for that disability.

Indeed, the only evidence of record which alleges that any 
upper GI disorder is the result of an inservice injury or 
disease are the veteran's own statements during his August 
1997 Travel Board hearing and in the various documents he has 
submitted while advancing his claim.  However well-
intentioned those statements may be, the Board notes that the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the etiology of a GI disorder; such determinations 
require specialized knowledge or training, and, therefore, 
cannot be made by a lay person.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which the 
Court held that a veteran does not meet his or her burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  Where, as here, the determinative 
issue involves medical etiology, competent medical evidence 
that the claim is plausible is required in order for the 
claim to be well grounded.  LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995).

As the relationship of the veteran's service-connected 
disability and a non-service connected disability is not 
susceptible to informed lay observation, and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required, the veteran's statements as to this 
relationship also cannot be considered competent evidence.  
See, e.g., Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

Accordingly, the veteran's claim for service connection for 
an upper GI disorder, to include ulcers and GERD, on a direct 
basis or as secondary to medication received for a service-
connected back disability, is not well grounded, and must be 
denied.

2.  Service connection for fatigue, weakness, and loss of 
strength in the lower extremities, and loss of sensation 
(tingling) in the feet, hands, and fingertips

The veteran's service medical records contain no evidence of 
any complaints of, or treatment for, fatigue, weakness, and 
loss of strength in the lower extremities, and loss of 
sensation (tingling) in the feet, hands, and fingertips.

No medical evidence has been submitted showing that an 
organic disease of the nervous system was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a).

The Board has reviewed VA and private medical records from 
1978 through 1999, including VA examinations in July 1971, 
April 1978, September 1993, May 1998, and August 1999.  There 
is no report of record which reveals a diagnosis of any 
fatigue, weakness, and loss of strength in the lower 
extremities, or loss of sensation (tingling) in the feet, 
hands, and fingertips.  Indeed, the May 1998 VA neurological 
examination report contains an impression that the 
examination was normal, with no evidence of a neuropathy or 
radiculopathy.

During the veteran's August 1997 Travel Board hearing he 
testified that he had tingling in the bottoms of his feet and 
in his legs, hands, and fingertips; that he had driven to the 
hearing, and had "semi-numbness" in those areas; that a 
physician had told him this "might" be related to his back 
injury; that he also had fatigue, weakness, and loss of 
strength in his lower extremities; that a physician had told 
him these things "could" be related to his back injury; 
that these symptoms began after his inservice back injury; 
that he was not currently receiving treatment for these 
symptoms; that his last treatment for these symptoms was in 
the 1970's; that he was requesting both direct and secondary 
service connection for these disorders; and that he had been 
approved for New York State vocational rehabilitation.

With regard to the veteran's testimony that physicians had 
told him his symptoms "could" or "might" be related to his 
service-connected back disability, the Board notes the Court 
has addressed the question of whether a lay person's 
statement about what a doctor told him can constitute the 
competent medical evidence that is generally necessary in 
order for a claim to be well grounded.  The Court held that 
it cannot.  These statements, "filtered as (they are) through 
a layman's sensibilities, of what a doctor purportedly said 
(are) simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  See Robinette v. Derwinski, 
8 Vet. App. 69, 77-78 (1995).  A layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
render a claim well grounded.  See Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  Hence, this testimony cannot serve as 
a predicate for finding a well grounded claim.

The veteran's statements and testimony as to his belief that 
he has a current disability manifested by his contended 
symptoms also cannot be competent medical evidence to well 
ground either a direct or secondary service connection claim, 
because the veteran, as a lay person, is not qualified to 
offer opinions regarding either the diagnosis or etiology of 
disabilities.  See Jones, Espiritu, Heuer, Grottveit, 
LeShore, supra.; see also, e.g., Libertine, Reiber supra. 

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability, or 
medical evidence that a currently diagnosed disability is 
proximately due to or the result of a service-connected 
disability, in order to be plausible.  In the absence of such 
evidence, the veteran's claim for service connection for a 
disability manifested by fatigue, weakness, and loss of 
strength in the lower extremities, and loss of sensation 
(tingling) in the feet, hands, and fingertips, either on a 
direct basis or a secondary to his service-connected back 
disability, must be denied as not well grounded.  See Epps, 
Dinsay, supra.

II.  An increased rating for residuals of a compression 
fracture of the thoracic spine at T-8

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

During the veteran's September 1993 orthopedic examination 
the veteran reported taking Naprosyn and Ibuprofen "from 
time to time."  Upon physical examination the veteran was 
noted to be obese, being five feet three inches tall and 
weighing 172 pounds.  His gait was noted to normal on short 
testing, and he was able to almost touch his toes with his 
legs held extended on forward bending.  No limitation of 
motion was noted on straight leg raising.  Pulses of good 
quality were found in his feet, and no disturbance in sensory 
functions referable to the lower extremities was found.  Deep 
reflexes in the knees and ankles were found to be equal and 
active.  The examiner stated that, "[i]n brief, I can find 
no evidence of sciatica nerve problems related to [the 
veteran's] feet."  The examiner indicated that slight 
straightening of the thoracolumbar region of the spine, with 
minimal tenderness noted on sharp compression of the lower 
thoracic vertebrae region, had been found.  Hyperextension 
was noted to be slightly impaired.  Deep knee bending could 
be carried out through a normal range of motion, and no 
problem was noted with standing on tiptoes or heels.  The 
conclusion was history of compression fracture of the eighth 
thoracic vertebrae, with some residual signs and symptoms 
referable to this injury, as described herein.

A November 1996 VA treatment report indicates the veteran 
stated that "under no circumstances would [he] consider 
surgery" for his thoracic spine disability.

During his August 1997 Travel Board hearing the veteran 
testified that he took Tylenol for his back pain; that he 
also wears a back brace and uses a transcutaneous electrical 
nerve stimulation (TENS) unit; that he receives 
rehabilitation in the form or physical therapy; that his last 
physical therapy was in 1994; that he has pain and weakness 
in his legs; that he has stiffness in his back in winter; 
that medications and rest ease his back symptomatology, but 
not his pain; that he cannot do too much bending or standing, 
or heavy lifting; that he was denied Social Security 
disability benefits; that his back problems are worse during 
the winter; that he hasn't worked for four years, due to his 
back; that he has to lay down 2-3 times a day; that he was on 
profile for his last two years of active duty service; that 
his last duty in service was as a mail clerk; that he could 
work a non-manual labor job; that he washes dishes and mows 
the lawn at home, but that these activities aggravate his 
back; that sometimes over 2-3 stair steps are a problem; that 
the last treatment for his back was at a VA facility in 1994 
or 1995; that he has received treatment for his back only at 
VA facilities; that he could bend to 10-12 inches from the 
floor; that he has pain on motion; that he has arthritis in 
his back; and that he has loss of sensation, fatigue, and 
numbness in his extremities due to his back.

During a May 1998 VA orthopedic examination the veteran 
reported being in physical therapy for six months, without 
any relief of his symptoms.  He reported currently taking 
Lansoprazole, 30 milligrams, cisapride, 10 milligrams, and 
Tylenol, 500 milligrams.  X-rays from November 1994 were 
compared to X-rays taken in May 1998.  The examiner indicated 
the current X-rays showed very minimal wedging of the T-8 
vertebral body, which had not changed since 1994, and very 
minimal degenerative changes throughout the thoracic spine.  
The examiner indicated that no acute fracture or subluxation 
was visualized.  Upon physical examination no motor sensory 
deficits were appreciated, bilateral shoulder flexion was 
noted to be 180 degrees, bilateral shoulder abduction was 
noted to be 180 degrees, bilateral internal rotation was 
found to be 90 degrees, and bilateral external rotation was 
noted to be 90 degrees.  Deep tendon reflexes were found to 
be 2/4 in all extremities; bilateral biceps strength was 5/5; 
bilateral triceps strength was 4/5; and intrinsic hand muscle 
strength was 4/5.  Point tenderness was noted in the T-8 
through T-10 region.  Forward back flexion was found to be 
100 degrees, and back hyperextension was 15 degrees.  The 
examiner indicated that any weakness, fatigue or 
uncoordination was noted in the ranges of motion noted above.  
The examiner also indicated that, with flare-ups, the veteran 
might have decreased ranges of motion, but that this could 
not be quantified without further examining him at the time 
of the flare-ups.  The impression was T-8 compression 
fracture.

A September 1998 addendum to that report, which indicates the 
examiner reviewed the claims file, repeated the findings of 
the May 1998 report, with the additions that back ranges of 
motion were within normal limits, being forward flexion of 
100 degrees and hyperextension of 15 degrees.

DC 5010 provides that arthritis, due to trauma, substantiated 
by X-ray findings, is to be rated as degenerative arthritis, 
under DC 5003.  Under DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Slight limitation of motion of the thoracic spine is rated 
zero percent.  Moderate or severe limitation of motion is 
rated 10 percent.  38 C.F.R. § 4,71a, Code 5291.

There is X-ray evidence of  degenerative changes of the 
thoracic spine, including the radiographic examination 
obtained in 1998.  Clinically, a 1993 examination revealed 
some slight limitation of motion of the thoracic spine, but 
the more recent VA orthopedic examination in 1998 revealed 
full range of motion.  Thus, a compensable rating under DC 
5291 is not warranted.  The current 10 percent rating 
contemplates the arthritis with clinical evidence of some 
slight, painful limitation of motion of the thoracic spine.  
Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by x-ray study, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no compensable limitation of motion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991), 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  
However, as there is clearly no medical evidence of more than 
slight limitation of motion of the thoracic spine, a rating 
in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Code 5291.

The Board has also specifically reviewed the record to 
determine the extent of the veteran's limitation of range of 
motion as well as the functional impairment that can be 
attributed to pain and weakness.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA 
examinations have noted no additional limitation of motion of 
the thoracic spine due to pain when performing range of 
motion testing, and there is no objective evidence, such as 
disuse atrophy or fatigability, to indicate that the 
veteran's back symptoms, including pain and weakness, results 
in any additional limitation of function, including 
limitation of motion of the thoracic spine, to a degree that 
would support a disability rating in excess of 10 percent.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  However, this does not end the Board's 
inquiry, as the question remains whether a separate 
compensable rating is warranted for deformity of a vertebral 
body.

Under 38 C.F.R. § 4.71a, Code 5285, a fracture of a vertebral 
body is rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  There is X-ray evidence of deformity of 
the veteran's old compression fracture of T-8.  A 1993 X-ray 
noted such deformity, albeit classified as minimal, and the 
1998 VA X-ray examination noted some wedging or deformity of 
the same vertebral body.  Accordingly, a separate 10 percent 
rating for demonstrable deformity of a T-8 due to an old 
compression fracture is warranted.  

In reaching this decision the Board also considered the issue 
of whether the veteran's service-connected thoracic spine 
disability presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, while the veteran has 
contended his spine disability prevents him from working a 
manual labor job requiring heavy lifting, or a job standing 
for long periods of time, no medical evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected thoracic spine disability, as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the Board concludes that referral to 
the appropriate officials for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Service connection for an upper gastrointestinal disorder, to 
include ulcers and gastroesophageal reflux disease, as 
secondary to medication received for a service-connected back 
disability, to include as due to exposure to Agent Orange, is 
denied.

Service connection for a disability manifested by fatigue 
with weakness and loss of strength in the lower extremities, 
or loss of sensation, as secondary to a service-connected 
back disability, and to include as due to exposure to Agent 
Orange, is denied.

A rating in excess of 10 percent for residuals of a 
compression fracture of the thoracic spine at T-8, other than 
demonstrable deformity of T-8, is denied.

A 10 percent rating for demonstrable deformity of T-8 is 
granted, subject to the provisions governing the payment of 
VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

